Citation Nr: 0101723	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  97-24 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
traumatic arthritis with instability, currently evaluated as 
30 percent disabling.  

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee traumatic arthritis with loss of motion, for the 
period from February 14, 1996 to October 7, 1998.

3.  Entitlement to an evaluation in excess of 20 percent for 
right knee traumatic arthritis with loss of motion, from 
October 8, 1998.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
increased the rating for the veteran's service-connected post 
operative right knee traumatic arthritis to 30 percent, 
effective from February 14, 1996.  

The veteran duly appealed the RO's determination, arguing 
that he was entitled to a rating in excess of 30 percent for 
his right knee disability.  Thereafter, by November 1999 
rating decision/Supplemental Statement of the Case, the RO 
increased the rating for his right knee disability by 
assigning a 30 percent evaluation for right knee traumatic 
arthritis with symptoms of instability, and a separate 10 
percent evaluation for right knee traumatic arthritis with 
symptoms of loss of motion.  See VA O.G.C. Prec. Op. No. 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  This increased 
rating was made effective from February 14, 1996.  Effective 
from October 8, 1998, the separate rating for right knee 
traumatic arthritis with symptoms of loss of motion was 
increased to 20 percent.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  Since an increased evaluation 
is potentially assignable for a knee disability under the 
Rating Schedule, the veteran's claim remains in appellate 
status before the Board.  Moreover, as reflected on the cover 
page of this decision, given the procedural history of this 
case, proper adjudication of the claim requires an evaluation 
during two discrete time periods.  The first period extends 
from February 14, 1996 to October 7, 1998, after which time 
the RO increased the rating for the right knee disability 
with symptoms of loss of motion to 20 percent.  The second 
period is from October 8, 1998.


REMAND

On his July 1997 substantive appeal, the veteran checked a 
box indicating that he did not wish to appear at a hearing in 
connection with his appeal.  In an August 1997 letter, 
however, he requested a personal hearing before a Member of 
the Board at the RO.  He has not yet been afforded his 
requested hearing.  

A hearing on appeal will be granted if a veteran, or his or 
her representative, expresses a desire to appear in person.  
38 C.F.R. § 20.700 (2000).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2000), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  Therefore, remedial action is necessary 
with respect to this matter.

In order to ensure full compliance with due process 
requirements, the case is remanded for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a traveling 
member of the Board at the RO.  38 
U.S.C.A. § 7107 (West 1991 & Supp. 2000).  
A copy of the notice to the veteran of 
the scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2000).

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K.B. Conner
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


